Citation Nr: 0809941	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to service-connected lumbar 
myositis.  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, including various periods in the Reserves.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The Board notes that the veteran's January 2005 substantive 
appeal indicated that he wanted to appeal all issues listed 
on his October 2004 statement of the case, which included a 
claim for entitlement to service connection for 
neurodermatitis.  However, in an attached statement received 
the same day, he indicated his intent to withdraw his 
neurodermatitis claim.  Accordingly, the claim is considered 
withdrawn.


FINDINGS OF FACT

1.  There is no competent evidence of current right leg 
pathology, beyond that already service-connected.  

2.  The veteran's service-connected disabilities include 
lumbar myositis, currently rated as 40 percent disabling and 
right ankle crush injury with degenerative joint disease, 
currently rated as 20 percent disabling.  The combined 
disability rating is 50 percent.
 
3.  The veteran's service-connected disabilities do not meet 
the minimum percentage requirements for TDIU, and these 
disabilities alone are not shown to prevent him from securing 
or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated by 
active duty and is not proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Leg Disorder,
Claimed as Secondary to Service-Connected Lumbar Myositis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Upon a review of the record, the Board finds that service 
connection for a right leg disability must be denied.  
Specifically, a claim for service connection requires 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Here, the evidence does not reflect underlying pathology 
affecting the right leg beyond that which is already service 
connected as a right ankle and low back disability.  
Specifically, the report of a December 2003 VA spine 
examination revealed no radiculopathies or neuropathies 
detected by nerve conduction study.  Further, the May 2004 VA 
peripheral nerves examination revealed no evidence of nerve 
involvement, paralysis, neuritis, neuralgia, neuropathy, or 
radiculopathy.  

Although the veteran subjectively complained of weakness, 
pain, and lack of sensation in his right leg, the examiner 
found no electrodiagnostic evidence of a neuropathic origin.  
The examiner diagnosed the veteran with subjective complaints 
of paresthesia, pain, and weakness in the right lower 
extremity without reflex changes, atrophy, or 
electrodiagnostic evidence of a radiculopathy or a 
neuropathy.  

Similarly, a February 2005 VA spine examination report 
indicated that any right leg condition present would not be 
caused by his service-connected lumbar myositis because there 
are not any signs of radiculopathy, nerve damage, or muscle 
atrophy in his right leg that could be connected with any 
lumbar condition.  Although VA outpatient treatment records 
reveal subjective complaints of right leg pain, they do not 
show objective evidence of a current right leg pathology.  

In summary, in the absence of competent evidence of a current 
right leg pathology, there is no basis to allow the veteran's 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for a right leg 
disability.  38 U.S.C.A. § 5107(b).    

II.  TDIU

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at   
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38   
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2007).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-  connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's service-connected disabilities consist of 
lumbar myositis, currently rated as 40 percent disabling and 
right ankle crush injury with degenerative joint disease, 
currently rated as 20 percent disabling.  His combined 
disability rating is 50 percent.  Hence, he does not meet the 
minimum percentage requirements of 38 C.F.R. § 4.16(a). 

However, as indicated above, a total rating, on an extra-
schedular basis, may be granted, in exceptional cases (and 
pursuant to specifically prescribed procedures), when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If 
such is shown, then the case would be referred to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50 percent combined disability rating. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment. Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2007).

The veteran contends that he is entitled to a TDIU rating as 
a result of his service-connected low back and ankle 
disabilities.  He feels that the pain associated with these 
service-connected disabilities renders him unemployable.  

The veteran's DD Form 214 indicated that he was a carpenter 
by trade.  He testified at his January 2005 DRO hearing that 
he worked for his former employer for 30 years before 
deciding to retire with a severance package approximately 
seven years previously.  He explained that he would have 
worked there a few more years, but felt he had to leave at 
that time due to his service-connected disabilities.  

Subsequently, the veteran became a self-employed woodworker 
to supplement his retirement income.  His April 2004 claim 
for TDIU indicated that he earned $13,500 in the past year.  
However, he testified at his January 2005 hearing that he 
eventually had to stop his self-employed activities because 
he was unable to stand or sit for long periods of time due to 
his back.  

The veteran is currently 62 years old.  His testimony 
suggests that he is willing to work again, but feels that he 
could not get hired with the current condition of his back 
and ankle disabilities.  He has not applied for Social 
Security Administration (SSA) benefits.  His file suggests 
that he has not attempted to seek outside employment since 
his retirement seven years ago.  With respect to his 
educational background, his April 2004 TDIU claim indicated 
he completed 2 years of college. 

The threshold question is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, the Board finds that the 
evidence does not show that the veteran's service-connected 
disabilities preclude more than marginal employment.  While 
he testified that he has not worked for the past few years, 
the evidence does not show that he is unemployable due to his 
service-connected disabilities.  While multiple medical 
treatment notes are of record, none of the treating or 
examining physicians has ever indicated that he is 
unemployable due to his service-connected disabilities.

Specifically, the veteran testified that he voluntarily 
retired from his job of 30 years with a severance package.  
There is no indication that he has actively sought employment 
since then.  In fact, his April 2004 claim for TDIU 
specifically indicates that he has not attempted to obtain 
employment since his retirement.  His level of education, 
which includes two years of college, suggests that he could 
participate in some type of sedentary employment that does 
not require him to bend, sit, or stand for extended periods 
of time.  The evidence indicates that the veteran is 
unemployed; however, it does not show that he is 
unemployable.  Therefore, the evidence does not support the 
claim for TDIU and it is denied.

With respect to both claims, the Board has considered the 
veteran's statements, particularly those made in his February 
2004 correspondence and during his January 2005 DRO hearing.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 
2 Vet. App. at 494.

The veteran's personal statements or opinions that he suffers 
from a right leg disorder or that he cannot work because of 
his service-connected disabilities, without evidence showing 
that he has medical training or expertise, is not competent 
evidence required to grant the benefits on appeal.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service records and VA treatment records.  
The veteran submitted additional medical records and several 
written statements, and was provided an opportunity to set 
forth his contentions during his January 2005 DRO hearing.  
In addition, he was afforded VA medical examinations in May 
2004 and February 2005.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of claims that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a right leg disorder, claimed as 
secondary to service-connected lumbar myositis, is denied.

Entitlement to TDIU due to service-connected disabilities is 
denied.



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


